Exhibit 10.1
CONTRACT FOR SERVICES
     This Contract for Services (the “Agreement”) is by and between ONCOR
ELECTRIC DELIVERY COMPANY LLC, a Delaware limited liability company (the
“Company”), and Rob D. Trimble, III, an individual (“Executive”), collectively
(the “Parties”).
RECITALS
     WHEREAS, Executive has been employed by and served as an officer of the
Company; and
     WHEREAS, Executive will retire from the Company effective April 1, 2010;
and
     WHEREAS, Executive has agreed to remain available to the Company as an
independent consultant to serve as an advisor to Company’s executive management
(“Executive Management”) and continue transition management knowledge transfer
with regard to his prior position(s) with the Company.
     NOW, THEREFORE, in consideration of the promises and mutual agreements in
this Agreement, and for other good and valuable consideration, the receipt and
legal sufficiency which are hereby acknowledged, the Parties agree as follows:
Article 1
CONTRACT FOR SERVICES
1.1 Term.
     The term of this Agreement is for a two (2) year period commencing on
April 1, 2010 and, unless otherwise terminated in accordance with the provisions
of Section 1.9 hereof, terminating on March 31, 2012 (the “Term”).
1.2 Scope of Work.
     Executive shall, as requested by the Company during the Term, serve as an
advisor to Executive Management and continue transition management knowledge
transfer with regard to his prior position(s) with the Company (the “Services”).
     Executive agrees to be available upon reasonable notice to provide
Services, provided that Executive will not be asked to work more than one
hundred (100) full days, or eight hundred (800) hours per year during the Term.
Both Parties acknowledge that this Contract for Services is non-exclusive.
     Executive’s day-to-day contact with respect to the Services will be
Ms. Debra L. Elmer (the “Services Administrator”).

1



--------------------------------------------------------------------------------



 



     The manner in which the Services are to be performed and the specific hours
worked by Executive shall be determined by him. The Company will rely on
Executive to work as many hours as may be reasonably necessary to fulfill his
obligations under this Agreement. The Parties understand and agree that, so long
as Executive performs the Services in accordance with provisions set forth
herein, he shall: control and direct the performance of the Services; use his
own judgment in determining the means and methods of his work; and perform the
Services in an independent and professional manner consistent with the standards
of the trade, the Company’s Code of Conduct, and all applicable local, state,
and federal laws, rules, and regulations. If Executive hires employees to assist
him in providing the Services under this Agreement, both Parties expressly
acknowledge that he is not doing so in any capacity of supervisor or Company
representative, and Executive shall be responsible for the quality of the
Services and for ensuring such employees’ compliance with professional standards
and applicable laws. Executive shall be solely responsible for any salary or
other compensation of such employees.
1.3 Relationship of the Parties.
     It is the intention of the Parties that, in performing the Services,
Executive shall act as, and be deemed in all respects to be, an independent
consultant, and not an officer, employee, or agent of the Company for any
purpose. Executive shall not be empowered to and shall not enter into any
agreement or incur any obligations on behalf of the Company, or commit the
Company in any manner, without the Company’s prior written consent.
1.4 Fringe Benefits.
     Executive is not eligible for, and shall not participate in, or otherwise
receive any employee benefits under, any qualified, nonqualified, welfare or
fringe benefit plan or program or annual incentive plan or program maintained by
the Company (though nothing in this Agreement will affect the benefits Executive
is entitled to based on his prior employment with the Company), except as
provided herein this Section 1.4. Likewise, the Company is not responsible for,
and shall not provide, workers’ compensation insurance for Executive. The
Company agrees to provide Executive, during the Term of this Agreement, with
reimbursement of the cost, not to exceed current Company costs for such
services, for Executive Financial Planning services and for an annual
Executive-type Physical Health Examination.
1.5 Compensation.
     During the Term, in consideration of Executive’s being available to perform
and, when requested by the Company, performing the Services contained in the
Agreement, the Company shall pay Executive a yearly retainer (the “Yearly
Retainer”) of one hundred fifty thousand dollars ($150,000.00) which shall be
paid at a time mutually agreed between Executive and the Services Administrator.

2



--------------------------------------------------------------------------------



 



1.6 Expenses.
     In addition to the compensation provided for in Section 1.5 above,
Executive shall be entitled to reimbursement for actual expenses reasonably
incurred in the performance of the Services. Executive must submit a request for
expense reimbursement with appropriate and available receipts or other evidence
of the expenses. If approved, expenses shall be paid within thirty (30) days of
Company’s receipt of such request. All requests for expense reimbursement shall
be sent to the Services Administrator:
Debbi Elmer
SVP, Human Resources
Oncor Electric Delivery Company LLC
1601 Bryan Street
Dallas, TX 75201
1.7 Equipment, Tools, Materials or Supplies.
     Executive shall be responsible for providing all labor, materials,
supplies, equipment, transportation, and facilities necessary or appropriate to
timely and properly complete the Services in accordance with the provisions of
this Agreement.
1.8 Taxes, Liabilities, Expenses, and Assessments.
     Executive understands that he shall be solely responsible for the full and
timely payment of any and all taxes, liabilities, expenses and assessments of
any kind in any way arising out of or relating to Executive’s receipt of the
compensation set forth in Section 1.5 of this Agreement, including without
limitation, social security, medicare, unemployment insurance, gross receipts
taxes, withholding taxes, workers’ compensation insurance, and income taxes.
1.9 Termination of Contract for Services.
     The Term of the Contract for Services will expire on March 31, 2012.
However, either party may terminate the Contract for Services at any time during
the Term for any reason by delivering written notice to the other, and such
termination will be effective on the last day of the quarter during which such
notice is sent, unless such termination is pursuant to Sub-Section
1.9(b)(ii)-(iv) below, in which case the termination will be effective on the
last day of the month during which such notice is sent.

  a.   Termination by Executive. Upon such termination by Executive, he will
have no further obligation to provide the Services, and the Company will have no
obligation to provide further compensation under Sections 1.5 hereof, except
that the Company, in accordance with the provisions of the Contract for
Services, will

3



--------------------------------------------------------------------------------



 



      reimburse Executive for any reasonable business expenses incurred before
termination of the Contract for Services. In the event of such termination by
Executive, he must reimburse the Company a pro-rata portion of the Yearly
Retainer paid to Executive during the consulting year in which such termination
occurs. That pro-ration will be calculated by multiplying the number of full
quarters between the effective date of the termination and the end of the
consulting year by thirty-seven thousand five hundred dollars ($37,500.00) (the
“Pro Rata Formula”)     b.   Termination by Company. Upon such termination by
the Company, Executive will have no further obligation to provide the Services.
In the event of a termination by the Company, Executive will not be obligated to
reimburse the Company for any portion of the Yearly Retainer, unless such
termination is due to the following (in which case Executive will be required to
reimburse the Company in accordance with the Pro Rata Formula): (i) Executive’s
continued failure to perform Services as determined in the reasonable business
judgment of the Company after Executive has been provided written notice of the
failure to perform the Services and no less than sixty (60) days to cure;
(ii) conduct by Executive that would constitute a violation of the law or the
Company Code of Conduct; (iii) misappropriation of a material business
opportunity of the Company or an Affiliate; or (iv) conduct that directly
results in material economic harm to the Company.

ARTICLE 2
RESTRICTIVE COVENATS
2.1 Confidentiality.
     For purposes of this Agreement, “Confidential Information” shall mean
information: (1) disclosed to or known by Executive as a consequence of or
through performing the Services for the Company or the Contract for Services;
(2) not publicly available and/or not generally known outside the Company; and
(3) which relates to any aspect of the Company, its businesses, research, and/or
development. Confidential Information also includes, but is not limited to
Company non-public information or trade secrets, proprietary information,
business plans, marketing plans, corporate community relations strategies and
contacts, design, and other methodologies, computer code and programs,
technology, know-how, operations manuals, office guides, personnel files,
instructional material, authorization and/or identification codes or symbols,
formulas, processes, compilations of information, drawings, results of research
proposals, reports, records, financial and operational information and data,
operational plans and strategies, plans for various products and services,
acquisition and divestiture planning, compensation and benefit information,
personal information about Company employees and applicants, information related
to internal investigations,

4



--------------------------------------------------------------------------------



 



administrative actions and/or litigation, cost and pricing information,
potential industry partners and contacts with such partners, customer and
potential customer lists and contact information, supplier lists and contact
information, vendor lists and contact information, and information provided to
Company by a third party under restrictions against disclosure or use by
Company, or others.
2.2 Non-Disclosure.
     In connection with the Company’s engagement of Executive to perform
Services, Executive will be provided with and will have access to certain
Confidential Information. Executive agrees that Executive and his Agents shall
not, except as provided herein or as the Company may otherwise consent or direct
in writing, reveal or disclose, sell, use, lecture upon, publish or otherwise
disclose to any third party any Confidential Information or authorize anyone
else to do these things at any time either during or subsequent to Executive’s
engagement with Company.
2.3 Conflicts of Interest.
     Executive agrees that he will not, during the Term, enter into any
agreement or relationship of any kind or conduct himself in any manner which
could reasonably be expected to result in, or otherwise create, an either actual
or perceived conflict of interest that would be adverse to the interests of the
Company.
2.4 Non-Raiding.
     Executive agrees, that during the Term, he will not solicit, recruit,
induce, encourage, or in any way cause an employee, consultant, or contractor
then engaged by the Company to terminate his, her, or its employment or
contractual relationship with the Company.
2.5 Non-Disparagement.
     In exchange for the compensation set forth in Section 1.5 above and other
valuable consideration, Executive agrees not to make any false or disparaging,
negative, unflattering, accusatory, derogatory, or defamatory remarks or
references, whether written or oral, about the Company in any dealings with
third parties (except as expressly permitted by this Agreement) or otherwise
take any action that primarily is designed or intended to have the effect of
discouraging any employee, lessor, licensor, customer, supplier, or other
business associate of the Company from maintaining its business relationships
with the Company. This Section 2.5 does not preclude Executive from testifying
under oath or in response to a valid subpoena. By signing this Agreement,
Executive agrees and acknowledges that Executive is making, after the
opportunity to confer with counsel, a knowing, voluntary and intelligent waiver
of rights Executive may have to make disparaging comments regarding the Company,
including rights under the First Amendment to the United States Constitution and
any other applicable federal and state constitutional rights.

5



--------------------------------------------------------------------------------



 



2.6 Compliance with the Law.
     Executive agrees to observe and comply with all federal, state, and local
laws, rules, decrees, orders, regulations, by-laws, ordinances, and codes which
may, in any manner, relate to or affect the performance of the Services
hereunder, at all times during the performance of the Services hereunder.
2.7 Injunctive Relief.
     Executive acknowledges and agrees that any breach or violation by Executive
of Sections 2.2, 2.3, 2.4 and 2.5 of this Agreement will result in immediate and
irreparable injury and harm to Company and will cause damage to Company in
amounts difficult to ascertain. Accordingly, in the event of a breach or
threatened breach by Executive (including by any of his Agents) of any of the
provisions of Sections 2.2, 2.3, 2.4, or 2.5 of this Agreement, Executive agrees
that Company, in addition to and not in limitation of any other rights, remedies
or damages available to Company at law or in equity, shall be entitled to a
preliminary and a permanent injunction in order to prevent or restrain any such
further breach by Executive and/or Executive’s Agents.
ARTICLE 3
MISCELLANEOUS
3.1 Severability; Judicial Modification.
     If any term, provision, covenant, or restriction of the Agreement is held
by a court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the Agreement and other terms, provisions, covenants, and
restrictions hereof, shall remain in full force and effect and shall in no way
be affected, impaired, or invalidated. It is hereby stipulated and declared to
be the intention of the Parties that they would have executed the Agreement had
any terms, provisions, covenants, and restrictions which may be hereafter
declared invalid, void, or unenforceable not initially been included herein.
3.2 Survival of Covenants.
     These non-disclosure and non-disparagement obligations shall continue in
full force and effect after the conclusion of Executive’s engagement with the
Company and shall survive the expiration, termination, or cancellation of this
Agreement regardless of the reason for such termination or restriction.
Executive’s obligations with respect to any specific Confidential Information
shall cease only when that specific portion of the Confidential Information
becomes publicly known, other than as a result of disclosure by Executive and/or
his Agents, in its entirety and without combining portions of such Confidential
Information obtained separately. It is understood that such Confidential
Information includes matters that Executive conceives or develops while working
as an

6



--------------------------------------------------------------------------------



 



Executive for the Company, as well as matters Executive learns from employees,
executives and contractors of the Company.
3.3 Governing Law; Attorney’s Fees; and Costs.
     The Agreement has been executed, delivered and is primarily performable in
Dallas, Texas. The parties agree that the proper venue and jurisdiction for any
cause of action relating to the Agreement shall be in Dallas County, Texas. The
Agreement shall be construed, and enforced in accordance with, and all disputes
arising under this Agreement (whether in contract or tort) shall be governed by,
the laws of the State of Texas without reference to choice-of-law principles. In
the event any issue arising out of this Agreement is litigated by the Parties,
the prevailing party shall be entitled to recover from the other party its
reasonable attorneys’ fees and costs.
3.4 Authority.
     Each party hereto hereby acknowledges and agrees that they have had the
opportunity to consult with their own legal counsel in connection with the
negotiation of the Agreement.
3.5 Non-Waiver.
     The failure of either the Company or Executive to enforce or require timely
compliance with any terms or provisions of this Contract for Services shall not
be deemed to be a waiver or relinquishment of rights or obligations arising
hereunder, nor shall any such failure preclude the enforcement of any term or
provision or avoid the liability for any breach of this Contract for Services.
3.6 Notices.
     All notices from one party to the other shall be deemed to have been duly
delivered when hand delivered or sent by United States Postal Service certified
mail, return receipt requested, postage prepaid, as follows:

     
If to Executive:
  If to the Company:
 
   
Rob D. Trimble, III
  Debra L. Elmer
6256 Highgate Lane
  Oncor Electric Delivery Company LLC
Dallas, TX 75214
  1601 Bryan Street
 
  Dallas, Texas 75201

3.7 Entirety of Agreement.
     The Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes and replaces any and
all prior negotiations, undertakings, understandings, or agreements (whether
written or oral).

7



--------------------------------------------------------------------------------



 



EXECUTIVE HAS READ AND UNDERSTANDS THIS AGREEMENT. ANY QUESTIONS EXECUTIVE HAS
REGARDING THIS AGREEMENT HAVE BEEN ANSWERED TO EXECUTIVE’S SATISFACTION.
EXECUTIVE AGREES TO COMPLY WITH THIS AGREEMENT AS A CONDITION OF EXECUTIVE’S
ENGAGEMENT WITH COMPANY.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date
set forth below.

                  EXECUTIVE       ONCOR ELECTRIC DELIVERY
COMPANY LLC
 
                /s/ Rob D. Trimble, III       By:   /s/ Debra L. Elmer          
      Rob D. Trimble, III           Debra L. Elmer
 
               
Date:
  3-17-10       Title:   SVP, Human Resources
 
 
 
           
 
               
 
          Date:   April 1, 2010
 
 

9